Title: To George Washington from George Clinton, 5 May 1782
From: Clinton, George
To: Washington, George


                        
                            Sir
                            Poughkeepsie May 5th 1782
                        
                        I have the Honor of transmitting your Excellency a Copy of a Letter which I received yesterday from John
                            Hanson Esqr. of St Croix, how far the Intelligence it communicates may be depended upon your Excellency by comparing it
                            with that you have received through other Channels, will be better able to determine than I am. I had accounts in the
                            course of last Winter from New York informing that Arnolds intentions were to solicit such a command and for the purposes
                            mentioned in this Letter and that if he failed he would quit the Service and engage in Trade.
                        Mr Hanson resided in the City of New York at the commencement of the present War where I was personally
                            acquainted with him, and I cannot entertain a Doubt of his warm attachment to the cause of America. He has a turn for
                            acquiring Intelligence and by his Address at the Court of France, where he attended about the close of last War for the
                            settlement of some Business arising on a Contract in which he was concerned, he discovered some important Secrets of the
                            french Cabinet and disclosed them to the british Court for which a Pension of £ 4 or 500 Sterling per annum was granted
                            him. I conceived it my Duty to give your Excellency this short Sketch of his Character. I am with the highest Respect and
                            Esteem Your Excellency’s most Obedient Servant
                        
                            Geo: Clinton
                        
                    